United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1411
                        ___________________________

                      Maria Ramos Tino; A.O.R.; B.J.T.R.,

                           lllllllllllllllllllllPetitioners,

                                          v.

           Merrick B. Garland, Attorney General of the United States,

                           lllllllllllllllllllllRespondent.
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: October 1, 2021
                             Filed: October 6, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Guatemalan citizen Maria Ramos Tino, individually and on behalf of her minor
children, A.O.R. and B.J.T.R., petitions for review of an order of the Board of
Immigration Appeals. The Board dismissed her appeal from the decision of an
immigration judge denying her claims for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT).*

       Upon careful consideration, we conclude that Ramos Tino’s challenge to the
agency’s jurisdiction over her removal proceedings is foreclosed by this court’s
precedent. See Ali v. Barr, 924 F.3d 983, 985-86 (8th Cir. 2019); see also Tino v.
Garland, No. 20-3508, 2021 WL 4256185, at *1 & n.2 (8th Cir. Sept. 20, 2021) (per
curiam). We further conclude that substantial evidence supports the agency’s
determination that Ramos Tino was not entitled to asylum, because she did not show
that she was unable or unwilling to return to Guatemala due to past persecution, or
a well-founded fear of future persecution, on account of a protected ground. See
Menjivar v. Gonzales, 416 F.3d 918, 920 (8th Cir. 2005). It follows that substantial
evidence also supports the agency’s denial of withholding of removal and CAT relief.
See Guled v. Mukasey, 515 F.3d 872, 881-82 (8th Cir. 2008).

      The petition is therefore denied. See 8th Cir. R. 47B.
                       ______________________________




      *
      Because A.O.R.’s and B.J.T.R.’s asylum applications are derivative of their
mother’s (and there are no derivative benefits associated with withholding of removal
or CAT protection), the opinion refers only to Ramos Tino. See 8 U.S.C.
§ 1158(b)(3)(A) (child also may be granted asylum if accompanying principal alien
was granted asylum); Fuentes v. Barr, 969 F.3d 865, 868 n.1 (8th Cir. 2020).
                                         -2-